Exhibit 99.1 Press release WiLAN Subsidiary Enters into Agreement with Microsemi OTTAWA, Canada – February 1, 2017 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, PLL Technologies, Inc., has entered into a patent license agreement with Microsemi Corporation (“Microsemi”). The license covers phase locked loop technology used in a wide range of semiconductor products. Microsemi offers semiconductor and system solutions for aerospace & defense, communications, data center and industrial markets. The consideration to be paid to WiLAN and all other terms of the settlement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
